DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest a training collar for a dog that includes a housing having first and second portions movable toward one another from an expanded state, the housing configured to be coupled to the collar so that the housing is disposed inwardly of at least a portion of the collar with an interior wall of the housing facing the animal such that tension on the lead causes the first and second portions to move toward one another; the distal tips (of the second stimulus generating device) concealed within the housing with the housing in the expanded state and exposed as the first and second portions of the housing are moved towards one another. While some of the prior art does teach a tension sensor and a first or second stimulus generating device, due to the differences in configuration, it would not be obvious to combine those prior art of record to meet the limitations of the claimed invention, as this would teach away from the claimed invention and require a complete reworking of the prior art. Additionally, the prior art fails to teach monitoring the magnetic field strength of a magnet coupled to one portion of the housing, measured by a Hall effect sensor couple to the other housing portion, and activating a first or second stimulus if the magnetic field has exceeded a predetermined threshold.   
The closest prior art of record Colburn (US 10820576 B1) teaches a training collar for teaching a dog to stop pulling on a leash. Colburn teaches a housing (130), a biasing device (316), a tension sensor (pull force sensor 210), a first stimulus generating device (220) and activate the first stimulus generating device to generate a first stimulus in response to determining that the data exceeds a predetermined threshold (see col 4, lines 55-67 and col 5, lines 1-25). Colburn fails to teach where the housing is in an expanded state and the first and second portions are movable towards each other, in fact, Colburn teaches the opposite, as the housing is located on the leash in a resting position and expands when the animal pulls against the lead. Additionally, Colburn fails to teach electrodes for generating a shocking stimulus, and specifically mentions reasons against using shock collars. Therefore, it would not be obvious to combine Colburn with any other prior art of record as this would teach away from the claimed invention and require reworking of the system of Colburn to meet the limitations of applicant’s invention. 
The prior art of record Mainini (US 20110203529 A1) teaches a collar with an electrode probe for applying a stimulus to an animal. Mainini teaches the housing configured to be coupled to the collar so that the housing (housing 20) is disposed inwardly of at least a portion of the collar with an interior wall of the housing facing the animal, though the housing does not comprise two portions movable towards each other due to tension on the leash. Mainini also teaches two electrodes (16) for generating a shock stimulus to the animal. Mainini fails to teach a separate first stimulus generating device, the distal tips (of the electrodes) concealed within the housing with the housing in the expanded state and exposed as the first and second portions of the housing are moved towards one another, a tension sensor, a biasing device configured to act on the first and second portions to bias the housing to the expanded state, or a controller, able to activate either stimulus generating device upon determining that the force has exceeded a first or second predetermined threshold. 
The prior art of record Pacheco (US 20100050955 A1) teaches an animal training system for training animals not to pull excessively on leads. Pacheco teaches a biasing device (spring 116), tension sensor (tension detector 22), a first stimulus generating device (24) and a second stimulus generating device (60) comprising a shock assembly including a pair of electrodes (62, 64) each having a distal tip. However, Pacheco fails to teach the electrodes being concealed within the housing with the housing in the expanded state and exposed as the first and second portions of the housing are moved towards one another. Additionally, the stimulus generating assembly and the tension detector assembly are not contained within the same housing, as seen in figure 2; the tension detector assembly 22 resides on the leash, whereas the stimulus generating assembly (24 and 60) is located on collar 16. This differs from applicant’s invention as the claims require the tension sensor and stimulus generating device to be located within the same housing, which is located on the collar. It would not be obvious to move the tension sensor of Pacheco to the collar, as this would require a change in the tension detector configuration and function.
The further prior art of record Farkas (US 5911199 A, as cited by applicant in IDS dated 10/08/2021) teaches a pressure sensitive animal training device. Farkas teaches a housing configured to be coupled to the collar so that the housing is disposed inwardly of at least a portion of the collar with an interior wall of the housing facing the animal (see figure 1), a power source (battery 42), a tension detector (transducer 44) and a second stimulus generating device (36) comprising a shock assembly including a pair of electrodes (36) each having a distal tip. Farkas fails to teach the housing having a first and second portion movable towards each other, a biasing device configured to act on the first and second portions to bias the housing to the expanded state, or a first stimulus generating device. Additionally, the electrode stimulus is varied in proportion to the force the dog exerts on the leash, whereas applicant’s invention provides a first or second stimulus based only on a predetermined threshold. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619